Exhibit 10.38

 

CUSTOM MANUFACTURE AGREEMENT

 

This is a Custom Manufacture Agreement effective as of January 1, 2008, by and
between AIR PRODUCTS AND CHEMICALS, INC., having its principal place of business
located in Allentown, Pennsylvania (“APCI”) and KMG ELECTRONIC CHEMICALS, INC.
(“CUSTOMER”), having its principal place of business located in Houston, Texas.

 

In consideration of the mutual covenants hereinafter set forth, and intending to
be legally bound, APCI and CUSTOMER promise and agree as follows:

 

1.                           DEFINITIONS

 

                                    The following words and phrases will have
the meanings ascribed to them below:

 

                                    A. “Product” - Means those finished products
listed in Exhibit A meeting the specifications given in Exhibit E when analyzed
by test methods set forth therein.

 

                                    B. “Raw Material” - Means the raw materials
and intermediates for the manufacture of the Products, except for the Customer
Supplied Raw Material, meeting the specifications given in Exhibit F.

 

                                    C. “Customer Supplied Raw Material” - Means
the raw materials and intermediates for the manufacture of Products which will
be provided by CUSTOMER for the production of Product and listed in Exhibit C,
meeting the specifications given in Exhibit G.

 

                                    D. “Waste” - Means any material generated
hereunder other than Product, Customer Supplied Raw Material, or work in process
streams.

 

E. “Contract Year” - Means each twelve (12) month period beginning 1 January and
ending on 31 December, except that the first Contract Year shall begin on the
date hereof and shall terminate on 31 December 2007.

 

F. “Packaging” - Means the supplies used to label, bag, box and palletize the
Products.

 

G. “APCI Facility” - Means the APCI manufacturing facility located in Dallas,
Texas, where APCI will manufacture the Product and perform the services set
forth herein.

 

H. “Containers” - Means the containers for the Products meeting the
specifications set forth in Exhibit H.

 

I. “Returned Product” - Means the Products meeting the applicable specifications
at the time of shipment, but no longer meet the applicable specifications upon
or after being returned by Customer’s customer.

 

--------------------------------------------------------------------------------


 

2.                           TERM OF AGREEMENT

 

Unless terminated sooner as provided herein, this Agreement will be in effect
for an initial term of three (3) Contract Years. This Agreement may be
terminated by Customer with respect to any particular Product by delivery to
APCI of three (3) months prior written notice of termination.

 

3.                           CUSTOMER’S RESPONSIBILITIES

 

A. CUSTOMER will deliver the Customer Supplied Raw Material prepaid to APCI’s
Facility. Delivery will be accompanied by CUSTOMER supplier’s certificate of
analysis.

 

B. CUSTOMER will pay all invoices on net 30 day terms.  The price for the
services to be provided by APCI hereunder is set forth in Exhibit D.

 

C. CUSTOMER will provide to APCI a twelve (12) month rolling forecast of its
anticipated requirements at the beginning of each calendar quarter.  These
forecasts are for planning purposes only and are not a commitment to purchase
specific quantities.

 

D. CUSTOMER will order Products by issuing a purchase order with definite
quantities to be shipped to a specific destination and a designated and agreed
ship date by the beginning of each calendar month. CUSTOMER further will provide
weekly schedule updates to APCI.

 

E. CUSTOMER is responsible for freight and Container costs related to Products
and Customer Supplied Raw Material.

 

F. Unless otherwise agreed in writing by the parties, if CUSTOMER does not
request APCI to ship or load Product for shipment onto CUSTOMER-designated
carriers, CUSTOMER will take delivery of Products from the APCI Facility as soon
as practical, but in any case within thirty (30) days following notice from APCI
that Product is available for shipment.  CUSTOMER will take delivery of Returned
Product from the APCI Facility as soon as practical, but in any case, within
thirty (30) days following receipt of notice from APCI that such Returned
Product is in APCI’s possession at the APCI Facility.  If CUSTOMER does not take
delivery of Products or Returned Products in a timely manner, in addition to any
other remedies available to APCI, CUSTOMER shall pay to APCI warehousing charges
(at APCI’s standard rates) for each day that such Products or Returned Products
remain at the APCI Facility.

 

G. CUSTOMER will take delivery of all Products, Returned Products, unused Raw
Material and Customer Supplied Raw Material within thirty (30) days after the
last campaign completed under this Agreement or by the date of termination of
this Agreement, whichever is later. If CUSTOMER does not take delivery of goods
in a timely manner, in addition to any other remedies available to APCI,
CUSTOMER shall

 

--------------------------------------------------------------------------------


 

pay to APCI warehousing charges (at APCI’s standard rates) for each day that
such goods remain at the APCI Facility.

 

H. The price and any other amounts due hereunder exclude all taxes howsoever
described and howsoever denominated except for those imposed on APCI by the
government of the United States of America, any State thereof, and any political
subdivisions of the foregoing and which are based upon APCI’s net income,
corporate existence, or general right to transact business (hereinafter “U.S.
Income Taxes”).  If any taxes, duties, fees, imposts, or similar charges, other
than U.S. Income Taxes become due as a result of this Agreement or the
transactions contemplated hereunder, said taxes, duties, fees, imposts, or
similar charges will be added to the price and any other amounts due hereunder
in an amount as will be necessary to ensure that the net amount received by
APCI, after all liability for taxes on or with respect to any such payment and
the payment of the additional amount, equals the amount of the price and any
other amounts due hereunder.

 

I. The parties hereby acknowledge that APCI and CUSTOMER have entered into that
certain Asset Purchase Agreement dated as of October 19, 2007 (the “Purchase
Agreement”), pursuant to which CUSTOMER is acquiring the Transferred Assets (as
defined in the Purchase Agreement), including the assets set forth in Exhibit J
that are located at the Facility and will be used by APCI to perform its
obligations hereunder (the “Licensed Equipment”).  Accordingly, CUSTOMER hereby
grants to APCI an irrevocable, royalty-free right to use the Licensed Equipment
to perform its obligations hereunder during the term of this Agreement.  Upon
the termination of this Agreement, such license for the Licensed Equipment shall
be automatically terminated.

 

J.    The parties hereby acknowledge that APCI and CUSTOMER have entered  into
that certain Transition Services Agreement dated January 1, 2008 (the
“Transition Services Agreement”), pursuant to which APCI will perform certain
services on behalf of CUSTOMER, including certain obligations to be performed by
CUSTOMER under this Section 4.  Accordingly, APCI and CUSTOMER agree to
reasonably cooperate with one another to coordinate the performance of such
obligations during the term of the Transition Services Agreement.

 

4.                           APCI’s RESPONSIBILITIES

 

A.           APCI shall, at the APCI Facility, receive, unload, handle and store
Raw Material and Customer Supplied Raw Material, and manufacture and ship such
quantities of Products as ordered by CUSTOMER pursuant to Section 3.D above,
analyze and test such finished Product for conformance with applicable
specifications, maintain Product samples and production records, package and
label Product, load Product onto CUSTOMER-designated carriers, and dispose of
all Wastes.

 

B.             APCI will purchase, on behalf of CUSTOMER, all Raw Material from
CUSTOMER-approved vendors using the blanket order method, and CUSTOMER will bear
the cost of such Raw Material. CUSTOMER will provide APCI with

 

--------------------------------------------------------------------------------


 

instructions for ordering Raw Material from CUSTOMER vendors.  If CUSTOMER does
not pay for such Raw Material, all costs therefor will be to CUSTOMER’s account.
In such case, APCI will invoice CUSTOMER for the Raw Materials at the actual
cost to acquire such Raw Materials plus ten percent (10%) and in accordance with
the unit consumption rates for the Raw Materials set out in Exhibit E.

 

C.             APCI will manufacture all Product in the Containers and Packaging
in accordance with CUSTOMER’s reasonable packaging instructions. APCI will
purchase such Containers and Packaging on behalf of CUSTOMER from
CUSTOMER-approved vendors using the blanket purchase order method, and CUSTOMER
will bear the cost of such Containers. CUSTOMER will provide APCI with
instructions for ordering Containers and Packaging from CUSTOMER vendors. If
CUSTOMER does not pay for such Containers, all costs therefor will be to
CUSTOMER’s account. In such case, APCI will invoice CUSTOMER for the Containers
at the actual cost to acquire such Packaging plus ten percent (10%).

 

D.            APCI will provide a Certificate of Analysis (“COA”) with every
shipment of Product using the analytical methods described in Exhibit E hereof.

 

E.              APCI will conduct analysis of Raw Materials and Customer
Supplied Raw Material consistent with the manner in which APCI analyzed such raw
materials in the ordinary course of business.  APCI will notify CUSTOMER if, in
APCI’s reasonable opinion, the use of any such analyzed Raw Materials or
Customer Raw Materials is likely to result in or becomes aware of the Product
failing to meet a particular customer’s non-standard specifications.

 

F.              APCI will notify CUSTOMER if Product will not be available for
shipment as instructed in the CUSTOMER purchase order.

 

G.             APCI will invoice CUSTOMER as material is shipped from the
manufacturing facility. Payment shall be due thirty (30) days from the date of
shipment.

 

H.            APCI will dispose of any Waste generated during the services
provided hereunder on behalf of CUSTOMER in a properly permitted Waste disposal
facility. All costs associated with Waste treatment and disposal will be to
APCI’s account.

 

I.                 For each campaign, APCI will document the volumes of Raw
Materials and Customer Supplied Raw Material used, campaign progress and
operating parameters using a documentation template mutually agreed upon between
CUSTOMER and SPCI prior to start of each campaign.

 

J.                APCI shall be granted the annual yield loss allowance (the
“Loss Allowance”) set forth opposite the following Customer Supplied Raw
Materials:

 

--------------------------------------------------------------------------------


 

Material

 

Loss Allowance

 

Acetone

 

2.5

%

N-butyl acetate

 

3

%

IPA 99%

 

3

%

IPA MB/GB

 

2

%

PBR 50

 

2.5

%

H2O2LP

 

3.5

%

H2O2 MB

 

8

%

H2O2 GB

 

5

%

H2SO4

 

8

%

Phosphoric Acid 80%

 

6

%

HMDS

 

8

%

Phosphoric Acid 85%

 

10

%

Negative Photoresist Developer

 

2.5

%

PBR 40

 

2

%

PM Acetate

 

1.5

%

 

If the actual yield loss for any of such Customer Supplied Raw Materials exceeds
the applicable Loss Allowance, APCI shall give CUSTOMER a credit against future
purchases hereunder equal to: (a) the difference (in kilograms) between (i) the
actual yield loss and (ii) the applicable Loss Allowance, multiplied by (b) the
average cost (per kilogram) of such Customer Supplied Raw Material during such
year.

 

5.                           ADDITIONAL FEES

 

In addition to reimbursing APCI those costs in Sections 3 and 4 identified as
being to CUSTOMER’s account, CUSTOMER will pay to APCI the fees set forth on
Exhibit I hereto regarding the various Products (“Fees”).

 

6.                           WARRANTIES

 

                                    Provided the Customer Supplied Raw Material
conforms to the specifications set forth in Exhibit G, APCI warrants that the
Product generated hereunder will conform to the specifications set forth in
Exhibit E.  CUSTOMER warrants that the Customer Supplied Raw Material shall
conform to the specifications set forth in Exhibit G. CUSTOMER assumes
responsibility to conduct any required performance testing for specific Products
before use, and APCI shall have no liability resulting from performance failure
if CUSTOMER sells those specific Products that do not conform to the aforesaid
testing. CUSTOMER represents that it is familiar with the characteristics of the
Product and indemnifies APCI against loss or injury to persons or property
arising out of the handling, use or possession of Product delivered to it or its
customers as set forth in Section 11.A. below.

 

APCI AND CUSTOMER MAKE NO OTHER WARRANTIES OR REPRESENTATIONS, EXPRESSED OR
IMPLIED, CONCERNING THE PRODUCTS OR CUSTOMER SUPPLIED RAW MATERIAL, AS
APPLICABLE, OR THE MERCHANTABILITY OR FITNESS THEREOF FOR ANY PURPOSE. APCI
SHALL NOT, UNDER ANY CIRCUMSTANCES, BE LIABLE TO CUSTOMER

 

--------------------------------------------------------------------------------


 

FOR ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND,
INCLUDING BY WAY OF ILLUSTRATION AND NOT OF LIMITATION, LOSS OF USE, LOSS OF
WORK IN PROCESS, DOWN TIME, CLAIMS BY CUSTOMERS OR LOSS OF PROFITS, WHETHER
CAUSED BY BREACH OF THIS AGREEMENT, APCI’S NEGLIGENCE OR OTHERWISE, AND SUCH
LIMITATION ON DAMAGES SHALL SURVIVE FAILURE OF AN EXCLUSIVE REMEDY.  CUSTOMER
SHALL NOT, UNDER ANY CIRCUMSTANCES, BE LIABLE TO APCI FOR ANY INCIDENTAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND, INCLUDING BY WAY OF
ILLUSTRATION AND NOT OF LIMITATION, LOSS OF USE, LOSS OF WORK IN PROCESS, DOWN
TIME, CLAIMS BY THIRD PARTIES OR LOSS OF PROFITS, WHETHER CAUSED BY BREACH OF
THIS AGREEMENT, CUSTOMER’S NEGLIGENCE OR OTHERWISE, AND SUCH LIMITATION ON
DAMAGES SHALL SURVIVE FAILURE OF AN EXCLUSIVE REMEDY.

 

7.                           TITLE AND RISK OF LOSS

 

Title to Product and Customer Supplied Raw Material will be and remain with
CUSTOMER. Title to Raw Material, Product that does not meet the specifications
set forth in Exhibit E (provided that the Customer Supplied Raw Materials meet
the specifications set forth in Exhibit F), and Waste will be and remain with
APCI. Risk of loss of Customer Supplied Raw Material will transfer to APCI upon
receipt of Customer Supplied Raw Material from a CUSTOMER-designated carrier.
Risk of loss of Product will transfer to CUSTOMER upon delivery of Product to a
CUSTOMER designated carrier at APCI’s loading dock.

 

8.                           LIMITATION OR LIABILITY

 

If the Product fails to meet the specifications warranted in Section 6, APCI, as
APCI’s sole liability and CUSTOMER’s sole and exclusive remedy, will either
(a) promptly manufacture conforming Product and properly dispose of such off
specification Product, or (b) reimburse CUSTOMER for the price paid by CUSTOMER,
the cost of Raw Materials, Customer Supplied Raw Material, Containers, shipping,
Packaging and Fees. In addition, unless CUSTOMER knowingly and in writing
directed APCI to ship or load such off specification Product, if such off
specification Product has been shipped or loaded, APCI will, at CUSTOMER’s
option, promptly substitute and ship, at APCI’s sole cost and expense,
conforming Product and, if returned to APCI, such off specification Product will
be properly disposed of at APCI’s sole cost and expense.

 

NOTWITHSTANDING THE FOREGOING, NO CLAIM OF ANY KIND, WHETHER BASED ON DELIVERY
OR NON-DELIVERY OF PRODUCT OR ON TORT (E.G., NEGLIGENCE, STRICT LIABILITY, ETC.)
SHALL BE GREATER IN AMOUNT THAN THE SUM CHARGED TO CUSTOMER FOR THE PRICE PAID
BY CUSTOMER, THE COST OF RAW MATERIALS, CUSTOMER SUPPLIED RAW MATERIAL,
CONTAINERS, SHIPPING, PACKAGING AND FEES TO WHICH SUCH CLAIM RELATES. Any claims
by CUSTOMER must be received by APCI in

 

--------------------------------------------------------------------------------


 

writing within sixty (60) days of the date of shipment or scheduled shipment (in
the case of non-delivery). Failure to deliver notice of claim to APCI within
such sixty (60) days period will constitute a waiver by CUSTOMER of all claims
in respect of such delivery or non-delivery.

 

9.                           NOTICES

 

All notices or other communications hereunder shall be deemed to have been duly
given and made if in writing and if served by personal delivery upon the party
for whom it is intended, if delivered by registered or certified mail, return
receipt requested, or by an internationally recognized courier service, or if
sent by facsimile, provided that the facsimile is promptly confirmed by written
confirmation thereof to the party at the address set forth below, or such other
address as may be designated in writing hereafter, in the same manner, by such
party:

 

Any notice to be given to APCI shall be addressed as follows:

 

Air Products and Chemicals, Inc.

7201 Hamilton Boulevard

Allentown, PA 18195-1501

Fax: 610-481-8223

Attention: Corporate Secretary

 

Any notice to be given to CUSTOMER shall be addressed as follows:

 

KMG Electronic Chemicals, Inc.

10611 Harwin Drive, Suite 402

Houston, Texas 77036

Attention: Roger C. Jackson

Facsimile: (713) 600-3150

 

with a copy to:

 

Haynes and Boone, LLP

1221 McKinney Street, Suite 2100

Houston, Texas 77002

Attention:  George G. Young III and William B. Nelson

Facsimile: (713) 236-5557

 

10.                     PLANT ACCESS AND AUDITS

 

Upon reasonable advanced written notice, APCI will grant CUSTOMER personnel
reasonable access to APCI’s Facility during normal business hours while services
are being performed hereunder, provided that such personnel execute APCI’s
standard hold

 

--------------------------------------------------------------------------------


 

harmless agreement prior to entry upon the site and such access does not
unreasonably interfere with APCI’s business operations.

 

--------------------------------------------------------------------------------


 

11.                     INDEMNIFICATION

 

A.           CUSTOMER shall hold harmless, defend and indemnify APCI, its
officers, agents, servants and employees from and against all claims, loss,
costs, expenses, fines, penalties or damages, including court costs and
reasonable attorneys’ fees, incurred or sustained by them or any of them as a
result of injury to persons or damage to property occurring after the loading of
Product onto CUSTOMER-designated carriers, in connection with or arising out of
the receipt, handling, storage, use, possession, or shipment of such Product by
CUSTOMER or third parties, regardless of whether such injury or damage is caused
in whole or in part by the negligence of APCI, its agents, employees, and
affiliates, but excluding, however, personal injury or property damage to the
extent caused by the gross negligence or willful misconduct of APCI.

 

B.             APCI shall hold harmless, defend and indemnify CUSTOMER, its
officers, agents, servants and employees from and against all claims, loss,
costs, expenses, fines, penalties or damages, including court costs and
reasonable attorneys’ fees, incurred or sustained by them or any of them as a
result of injury to persons or damage to property or to the environment,
including but not limited to any environmental hazard, accident, spill, leak,
emission or contamination or remedial measures or requirements on or off APCI’s
Facility, occurring at APCI’s Facility prior to the loading of Product onto
CUSTOMER designated carriers in connection with or arising out of APCI’s
processing or possession of Product, including the handling of Waste, regardless
of whether such injury or damage is caused in whole or in part by the negligence
of CUSTOMER, its agents, employees, and affiliates, but excluding, however,
personal injury or property damage to the extent caused by the gross negligence
or willful misconduct of CUSTOMER.

 

12.                     FORCE MAJEURE

 

Neither party will be liable for any failure or delay in performance hereunder
(other than the obligation to pay monies owed) which may be due, in whole or in
part, to any cause or causes of any nature beyond the reasonable control of the
party affected, including but not limited to fire; explosion; strike or labor
difficulty; machinery or equipment breakdown; accident, curtailment in the
supply of energy, whether pursuant to actions or proceedings already or
hereafter commenced; inability to obtain power, labor, or material from normal
sources of supply; transportation or handling accidents or delays; acts of God;
act, order or regulation of government authority; war; riot; or civil disorder.
Any party whose performance is suspended by an event of force majeure shall use
its reasonable efforts to remedy the cause of delay, provided, however, neither
party will be obligated to settle any labor dispute. The party affected by any
of such causes will promptly notify the other party, stating the exact nature
thereof, its estimated effect on the ability of such party to perform its
obligations, and its estimated duration.

 

--------------------------------------------------------------------------------


 

13.                     ASSIGNABILITY

 

This Agreement may not be assigned by either party without the prior written
consent of the other party, and any attempted assignment, whether directly or
indirectly, by operation of law or otherwise, shall be deemed null and void. All
of the terms and provisions of this Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

14.                     CONFIDENTIALITY

 

Each party shall, during the term of this Agreement and for five (5) years
thereafter, keep in confidence and not disclose to any third party, and not use
for any purpose other than its performance of this Agreement, any and all
information disclosed to it by the other party in connection with this
Agreement, except as such information is or becomes in the public domain or is
already in the party’s possession prior to disclosure by the other party, or is
subsequently obtained from some third party, both without the obligation of
confidentiality.

 

15.                     ENTIRETY OF AGREEMENT

 

This Agreement contains the complete and exclusive agreement of the parties,
merges and supersedes all prior understandings and representations (oral or
written) between CUSTOMER and APCI concerning the custom manufacture of
Products, and terminates all prior contracts between CUSTOMER and APCI
concerning the performance of the services with respect to such manufacture. All
purchase orders or purchase order acknowledgments which may be used to order or
acknowledge orders for delivery of Product hereunder will be deemed to be
intended for record purposes only and the provisions contained therein will not
serve to add to or otherwise vary the provisions of this Agreement. Neither this
Agreement nor any agreement supplementing or amending this Agreement will be
effective unless it is reduced to a writing subscribed to by duly authorized
representatives of CUSTOMER and APCI.

 

16.                     SURVIVAL OF OBLIGATIONS

 

Sections 8, 11 and 17 will survive termination of this Agreement.

 

17.                     GOVERNING LAW

 

This Agreement will be governed by and construed under the laws of the State of
New York, without giving effect to the choice of law principles thereof.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement in duplicate
as of the day and date first written above.

 

 

AIR PRODUCTS AND CHEMICALS, INC.

 

KMG ELECTRONIC CHEMICALS, INC.

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

Signature Page to Custom Manufacture Agreement – Dallas

 

--------------------------------------------------------------------------------


 

Exhibit to Custom Manufacture Agreement – Dallas

 

--------------------------------------------------------------------------------